 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK E. WESTRIP,                               No. 2:18-CV-1093-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 8 and 9), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits (ECF Nos. 15 and

23   18).

24                  The court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the matter will be remanded for further

15   proceedings.

16

17                           I. THE DISABILITY EVALUATION PROCESS

18                  To achieve uniformity of decisions, the Commissioner employs a five-step

19   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

20   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:
21                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
22                                  not disabled and the claim is denied;
23                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
24                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
25
                    Step 3          If the claimant has one or more severe impairments,
26                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
27                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
28
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                             II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on February 3, 2015. See CAR 15.1

 3   In the application, plaintiff claims disability began on November 1, 2014. See id. Plaintiff’s

 4   claim was initially denied. Following denial of reconsideration, plaintiff requested an

 5   administrative hearing, which was held on December 8, 2016, before Administrative Law Judge

 6   (ALJ) Mary M. French. In a May 24, 2017, decision, the ALJ concluded plaintiff is not disabled

 7   based on the following relevant findings:

 8                  1.     The claimant has the following severe impairment(s): seizure
                           disorder; status post hernia repair; history of colon cancer in 1997;
 9                         obesity; and adjustment disorder, mixed, with both depression and
                           anxiety;
10
                    2.     The claimant does not have an impairment or combination of
11                         impairments that meets or medically equals an impairment listed in
                           the regulations;
12
                    3.     The claimant has the following residual functional capacity:
13                         medium work; the claimant can lift and carry 25 pounds
                           occasionally and 20 pounds frequently; he can stand and/or walk
14                         for six hours in an eight-hour workday; he can sit for more than six
                           hours in an eight-hour workday; he can frequently climb ramps and
15                         stairs, balance, stoop, kneel, crouch, and crawl; the claimant can
                           never climb ladders, ropes, and scaffolds; the claimant should
16                         avoid concentrated exposure to hazards such as machinery and
                           heights; the claimant can understand, remember, and carry out
17                         simple tasks and instructions; he is unable to engage in contact
                           with the general public; the claimant needs a low stress
18                         environment defined as one with few changes;
19                  4.     Considering the claimant’s age, education, work experience,
                           residual functional capacity, and vocational expert testimony, the
20                         claimant is capable of performing his past relevant work as a
                           cashier and sales clerk.
21
                    See id. at 17-26.
22

23   After the Appeals Council declined review on March 27, 2018, this appeal followed.

24   ///

25   ///

26   ///
27
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on
28   September 4, 2018 (ECF No. 12).
                                                       4
 1                                           III. DISCUSSION

 2                  In his opening brief, plaintiff argues the ALJ erred by implicitly rejecting portions

 3   of the opinions expressed by Drs. Sunde and Colsky regarding plaintiff’s mental capabilities.

 4                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 5   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 6   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 7   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

 8   opinion over another. See id.

 9                  Under the regulations, only “licensed physicians and certain qualified specialists”

10   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

11   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

12   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

13   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

14   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

15   substantial evidence when the opinions are consistent with independent clinical findings or other

16   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

17   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

18   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

19   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

20   Opinions from “other sources” such as nurse practitioners, physician assistants, and social
21   workers may be discounted provided the ALJ provides reasons germane to each source for doing

22   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

23   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

24   when opinions from “other sources” may be considered acceptable medical opinions).

25                  The weight given to medical opinions depends in part on whether they are

26   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d
27   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

28   professional, who has a greater opportunity to know and observe the patient as an individual, than
                                                        5
 1   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 2   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 3   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 4   Cir. 1990).

 5                  In addition to considering its source, to evaluate whether the Commissioner

 6   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 7   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 8   uncontradicted opinion of a treating or examining medical professional only for “clear and

 9   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

10   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

11   by an examining professional’s opinion which is supported by different independent clinical

12   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

13   1041 (9th Cir. 1995).

14                  A contradicted opinion of a treating or examining professional may be rejected

15   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

16   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

17   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

18   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

19   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

20   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,
21   without other evidence, is insufficient to reject the opinion of a treating or examining

22   professional. See id. at 831. In any event, the Commissioner need not give weight to any

23   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

24   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

25   also Magallanes, 881 F.2d at 751.

26   ///
27   ///

28   ///
                                                        6
 1                  At Step 4, the ALJ considered the medical opinions of record in determining

 2   plaintiff’s residual functional capacity. See CAR 23-24. As to Dr. Sunde, the ALJ stated:

 3                  . . .[O]n June 23, 2015, Dr. Sunde performed a psychological consultative
                    examination of the claimant. Dr. Sunde opined the claimant was
 4                  moderately impaired in his ability to understand, remember, and complete
                    complex commands. He opined the claimant was mildly impaired in his
 5                  ability to interact appropriately with supervisors, coworkers, and the
                    public. Dr. Sunde opined the claimant was mildly impaired in his ability
 6                  to comply with job rules, such as safety and attendance. He opined the
                    claimant was moderately limited in his ability to respond to change in a
 7                  normal workplace setting and at least moderately impaired in his ability to
                    maintain persistence and pace. (Ex. 4F). The undersigned gives great
 8                  weight to the opinions of Dr. Sunde, to the extent they ae consistent with
                    the above residual functional capacity, as they are consistent with the
 9                  objective medical record as a whole. Specifically, the objective mental
                    status examination of the claimant, as discussed above, which indicated
10                  that the claimant was limited as Dr. Sunde opined. (Exs. F4; 9F, pg. 6).
                    Further, Dr. Sunde examined the claimant prior to providing his opinions
11                  and supported them with a detailed report of the examination. Lastly, his
                    opinions are consistent with the claimant’s lack of mental health
12                  treatment.
13                  Id. at 23.
14   As to Dr. Colsky, the ALJ stated:

15                  State agency consultant, L. Colsky, M.D., opined the claimant was able to
                    understand and remember one to two step tasks and instructions. Dr.
16                  Colsky opined the claimant could maintain concentration and attention for
                    such tasks in two-hour increments and sustain 8-ght [sic] hours a day for a
17                  40-hour workweek. Dr. Colsky opined the claimant was able to relate to
                    and accept direction from supervisors. Dr. Colsky opined the claimant
18                  would not be able to remain socially appropriate with coworkers and the
                    public without being distracted by them. Dr. Colsky opined the claimant
19                  was able to travel, avoid workplace hazards, respond to changes, and set
                    realistic goals independently. The undersigned gives great weight to the
20                  opinions of Drs. [sic] Colsky, as they are consistent with the objective
                    medical record as a whole. As discussed above, the objective mental
21                  status examinations of the claimant that demonstrated he was limited as
                    Dr. Colsky opined (Exs. 4F; 9F, pg. 6). Further, as a state agency
22                  consultant, Dr. Colsky has knowledge of the disability program and its
                    requirements. Lastly, the claimant’s lack of mental health treatment is
23                  consistent with Dr. Colsky’s opinions.
24                  Id. at 24.
25                  Plaintiff argues the ALJ erred by failing to provide any reasons for rejecting Dr.

26   Sunde’s opinion that plaintiff has at least moderate limitations in his ability to maintain
27   persistence and pace. Plaintiff further contends the ALJ erred by rejecting without explanation

28   Dr. Colsky’s opinion plaintiff is unable to remain socially appropriate with co-workers.
                                                        7
 1                  The ALJ concluded plaintiff has the mental residual functional capacity to

 2   understand, remember, and carry out simple tasks and instructions. See CAR 20. The ALJ also

 3   found plaintiff is unable to engage in contact with the general public. See id. Finally, the ALJ

 4   determined plaintiff requires a work environment with few changes. See id. Though the ALJ

 5   purports to accept all of the opinions expressed by Drs. Sunde and Colsky, the ALJ’s residual

 6   functional capacity assessment does not include Dr. Sunde’s limitations in persistence and pace,

 7   nor does it include Dr. Colsky’s limitations in ability to interact appropriately with co-workers.

 8   To the extent the ALJ rejected these limitations, she erred by failing to articulate any reasons for

 9   doing so. See Magallanes, 881 F.2d at 751-55.

10                  Defendant’s argument, that the ALJ’s limitation to simple tasks in a work setting

11   with few changes encapsulates the specific limitations opined by Drs. Sunde and Colsky, is not

12   persuasive. As to Dr. Sunde’s assessment of plaintiff’s ability to maintain persistence and pace,

13   Dr. Colsky noted plaintiff could only maintain such tasks in two-hour increments. Thus, there is

14   evidence of record describing a significant limitation in concentration not captured by a general

15   finding plaintiff can perform simple tasks on a sustained basis. Further, Dr. Colsky opined

16   plaintiff would be unable to remain socially appropriate with both co-workers and the general

17   public. While the ALJ specifically accounted for the limitation to contact with the general public,

18   the ALJ did not include a limitation as to co-workers even though both limitations were expressed

19   by Dr. Colsky. The ALJ’s finding that plaintiff can perform simple tasks in a work setting with

20   few changes does nothing to encapsulate Dr. Colsky’s specific opinion regarding co-worker
21   contact. This is particularly so given the ALJ addressed public contact as a separate limitation,

22   indicating the ALJ did not feel a limitation to simple tasks in a work setting with few changes

23   captured the doctor’s limitation to public contact.

24                  The matter will be remanded to allow the Commissioner to re-evaluate the

25   opinions of Drs. Sunde and Colsky, particularly the doctors’ opinions regarding plaintiff’s ability

26   to maintain persistence and pace and interact with co-workers.
27   ///

28   ///
                                                           8
 1                                          IV. CONCLUSION

 2                  For the foregoing reasons, this matter will be remanded under sentence four of 42

 3   U.S.C. § 405(g) for further development of the record and/or further findings addressing the

 4   deficiencies noted above.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff’s motion for summary judgment (ECF No. 15) is granted;

 7                  2.      Defendant’s motion for summary judgment (ECF No. 18) is denied;

 8                  3.      The Commissioner’s final decision is reversed and this matter is remanded

 9   for further proceedings consistent with this order; and

10                  4.      The Clerk of the Court is directed to enter judgment and close this file.

11

12

13   Dated: May 20, 2019
                                                           ____________________________________
14
                                                           DENNIS M. COTA
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       9
